Order                                                                   Michigan Supreme Court
                                                                              Lansing, Michigan

  June 30, 2021                                                              Bridget M. McCormack,
                                                                                         Chief Justice

  162507-8                                                                           Brian K. Zahra
                                                                                   David F. Viviano
                                                                               Richard H. Bernstein
                                                                               Elizabeth T. Clement
                                                                                Megan K. Cavanagh
  ALIAMA X. SCHAUMANN-BELTRAN,                                                  Elizabeth M. Welch,
            Plaintiff-Appellant,                                                              Justices

  v                                                   SC: 162507
                                                      COA: 347683
                                                      Washtenaw CC: 17-000132-NH
  JOSEPH GEMMETE, M.D.,
           Defendant-Appellee.

  _________________________________________/

  ALIAMA X. SCHAUMANN-BELTRAN,
            Plaintiff-Appellant,
  v                                                   SC: 162508
                                                      COA: 347684
                                                      Ct of Claims: 17-000038-MH
  UNIVERSITY OF MICHIGAN REGENTS, d/b/a
  UNIVERSITY OF MICHIGAN HEALTH
  SYSTEM, a/k/a MICHIGAN MEDICINE,
  UNIVERSITY OF MICHIGAN MEDICAL
  CENTER, and C.S. MOTT CHILDREN’S
  HOSPITAL,
             Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 10, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief addressing whether the Court of
  Appeals correctly held that the trial court was not authorized, under MCR 2.311(A), to
  permit video recording of the neuropsychological examination. The appellant’s brief
  shall be filed by October 25, 2021, with no extensions except upon a showing of good
  cause. In the brief, citations to the record must provide the appendix page numbers as
  required by MCR 7.312(B)(1). The appellees shall file a supplemental brief within 21
  days of being served with the appellant’s brief. A reply, if any, must be filed by the
                                                                                                               2

appellant within 14 days of being served with the appellees’ brief. The parties should not
submit mere restatements of their application papers.

      BERNSTEIN, J., did not participate due to a familial relationship.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 30, 2021
       a0623
                                                                             Clerk